The accused was indicted, tried, and convicted of the crime of "possessing liquor for sale." A motion for a new trial Was filed, heard, and overruled. A bill of exception was reserved to this ruling, which is the only bill this appeal presents for consideration. The accused has not made an appearance in this court and has not filed a *Page 949 
brief in the case. There is no error patent on the face of the record.
The motion for a new trial is a lengthy document purporting to be a statement of facts, which the minutes of the court and the judge's per curiam to the bill show are erroneous allegations.
It is the rule that the facts as they are stated by the court control. For authorities see 2 La. Dig. § 562, p. 734. Moreover, motions for new trial rest within the exercise of the sound discretion of the trial judge. 2 La. Dig. § 432, p. 666; article516, Code of Criminal Procedure.
For the reasons stated, the judgment and sentence are affirmed.